Per Curiam :
On this certiorari we can look at the record only. No facts outside thereof can be considered. They are not properly before us. The inquest shows that the portion of 15th street in question was never actually opened until after the commencement of these proceedings. It does not show that any other person or party was entitled to recover these damages. The question therefore was the extent of the damages sustained. They appear to have been duly assessed on correct principles.
Judgment affirmed.